       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    SAVANNAH THOMPSON,                                                  CIVIL ACTION
        Plaintiff

    VERSUS                                                              NO. 18-8071

    LOUISIANA REGIONAL                                                  SECTION: “E”(4)
    LANDFILL COMPANY, ET AL.,
        Defendants


                                ORDER AND REASONS

         Before the Court is a motion to remand, filed by Plaintiff Savannah Thompson. 1

The motion is opposed. 2 For the reasons that follow, the motion is DENIED.

                                     BACKGROUND

         On July 30, 2018, in the Twenty-Fourth Judicial District Court for the Parish of

Jefferson, Plaintiff Thompson filed a class action petition, pursuant to Louisiana Code of

Civil Procedure article 591 et seq., against Defendants Louisiana Regional Landfill

Company (formerly known as IESI LA Landfill Corporation); Waste Connections Bayou,

Inc. (formerly known as Progressive Waste Solutions of LA, Inc. and IESI La

Corporation); Waste Connections of Louisiana, Inc. (collectively, “Waste Connections

Defendants”); Aptim Corp.; and Jefferson Parish. 3 Plaintiff alleges the Jefferson Parish

Landfill in Waggaman, Louisiana (“the Landfill”) emitted noxious odors and gases into

neighborhoods in the surrounding areas. 4 The proposed Plaintiff class is defined as:

         All persons domiciled of and/or within the Parish of Jefferson on or after
         August 1, 2017 . . . who sustained legally cognizable damages in the form of
         nuisance, trespass, interference with the enjoyment of their properties,
         and/or diminution in value of their properties resulting from Defendants’

1 R. Doc. 6.
2 R. Docs. 15, 16, 17.
3 Id.
4 Id. at 3, ¶ III.



                                              1
       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 2 of 12



        acts that caused the emission of noxious odors and gases into and unto their
        persons and properties. 5

        On August 23, 2018, Waste Connections Defendants, removed the case to this

Court, invoking this Court’s jurisdiction under the Class Action Fairness Act of 2005

(“CAFA”). 6 On October 1, 2018, Plaintiff filed the instant motion to remand the case to

state court. 7 She argues several statutory exceptions to this Court’s jurisdiction under

CAFA apply to this case. 8 Defendants oppose. 9

        Ictech-Bendeck v. Progressive Waste Solutions of La., Inc., another class action

petition alleging damages from noxious odors and gases emanating from the Landfill, was

filed in the Twenty-Fourth Judicial District Court for the Parish of Jefferson on July 25,

2018, five days prior to the filing of the instant case. 10 Ictech-Bendeck was removed to this

Court on August 17, 2018. 11 Jefferson Parish, Aptim Corp., and two of the three Waste

Connections Defendants named in the instant case also are named defendants in Ictech-

Bendeck. The proposed plaintiff class in Ictech-Bendeck is as follows:

        All persons domiciled of and/or within the Parish of Jefferson, . . . who
        sustained legally cognizable damages in the form of nuisance, interference
        with the enjoyment of their properties and/or diminution in value of their
        properties as a result of the Defendant(s)’ acts that cause the emission of
        noxious odors and gases into and unto their persons and properties. 12

                                       STANDARD OF LAW

        Generally, a defendant may remove a civil action from state court to federal court

if the federal court would have had original jurisdiction over the action. 13 To determine


5 Id. at 3, ¶ II.
6 R. Doc. 1.
7 R. Doc. 6.
8 R. Doc. 6-1 at 5–9.
9 R. Docs. 15, 16, 17.
10 No. 785-955 (La. Dist. Ct. filed Jul. 25, 2018) (removed to this Court on Aug. 17, 2018).
11 No. 18-cv-7889 (E.D. La. filed Aug. 17, 2018).
12 R. Doc. 1-4 at 5, ¶ VII(a), Ictech-Bendeck, No. 18-cv-7889.
13 See 28 U.S.C. § 1441(a).



                                                      2
       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 3 of 12



whether the Court has jurisdiction, the Court considers the claims in the state court

petition as they existed at the time of removal. 14 Remand is proper if at any time before

final judgment it appears the Court lacks subject-matter jurisdiction. 15

        CAFA vests federal district courts with original jurisdiction over class actions in

which the amount-in-controversy exceeds $5 million, and the class fits one of the

following categories:

        (A)      any member of a class of plaintiffs is a citizen of a State different from
                 any defendant;
        (B)      any member of a class of plaintiffs is a foreign state or a citizen or
                 subject of a foreign state and any defendant is a citizen of a State; or
        (C)      any member of a class of plaintiffs is a citizen of a State and any
                 defendant is a foreign state or a citizen or subject of a foreign state. 16
28 U.S.C. § 1332(d) includes several statutory exceptions to jurisdiction, several of which

are at issue in the instant motion. When a party objects to the Court’s jurisdiction under

CAFA, that party “must prove that the CAFA exceptions to federal jurisdiction divest[] the

district court of subject matter jurisdiction.” 17

                                               ANALYSIS

I.      This case satisfies the jurisdictional requirements of § 1332(d)(2).

        CAFA defines a “class action” as “any civil action filed under rule 23 of the Federal

Rules of Civil Procedure or similar State statute or rule or judicial procedure authorizing




14 Id.
15 See 28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any defect other than lack of subject
matter jurisdiction must be made within 30 days after the filing of the notice of removal. . . . If at any time
before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.”).
16 28 U.S.C. § 1332(d)(2). CAFA also contains separate provisions for “mass actions,” Id. at § 1332(d)(11),

which are actions in which there are over 100 named plaintiffs. Id. at § 1332(d)(11)(B)(i); see Mississippi ex
rel. Hood v. AU Optronics Corp., 571 U.S. 161, 164 (2014) (“According to CAFA's plain text, a “mass action”
must involve monetary claims brought by 100 or more persons who propose to try those claims jointly as
named plaintiffs.”). This case is not a mass action because there is only one named Plaintiff.
17 Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011); see also Rainbow Gun Club,

Inc. v. Denbury Onshore, L.L.C., 760 F.3d 405, 409 n.3 (5th Cir. 2014).

                                                      3
       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 4 of 12



an action to be brought by 1 or more representative persons as a class action.” 18 Plaintiff

filed her petition as a class action petition pursuant to Louisiana Code of Civil Procedure

Article 591 et seq. 19 Such actions are class actions for purposes of CAFA. 20

        Plaintiff is a Louisiana domiciliary, and Waste Connections Defendants are

Delaware corporations with their principal places of business in Texas. 21 As a result,

CAFA’s requirement of minimal diversity of citizenship is met.

        Plaintiff argues it is not facially apparent from the pleadings that the amount in

controversy exceeds $5 million. 22 In their Notice of Removal, Waste Connections

Defendants argue the $5,000,000 amount-in-controversy requirement is met because of

the potential size of the proposed plaintiff class and the damages requested. 23 They note

Plaintiff’s prayer for relief includes “past, present and future nuisance damages and past,

present and future diminution in property value.” 24

        In a CAFA case, a court may look beyond the pleadings to determine whether the

amount-in-controversy requirement is satisfied. 25 A court also may “make common-sense

inferences about the amount put at stake by the injuries the plaintiffs claim.” 26 In their

opposition to the instant motion, Waste Connections Defendants include additional

evidentiary support for their contention that the amount-in-controversy requirement is



18 28 U.S.C. § 1332(d)(1)(B).
19 R. Doc. 1-4 at 3, ¶ 4.
20 See In re Katrina Canal Litig. Breaches, 524 F.3d 700, 705 (5th Cir. 2008) (finding LA. CODE. CIV. P. art.

591(A) is “a state statute that authorizes class actions to be brought by a person” because it “permits
members of a class to sue or be sued as representative parties.”).
21 R. Doc. 1 at 2, ¶ 6.
22 R. Doc. 6-1 at 4.
23 R. Doc. 1 at 3–4, ¶ 8.
24 Id.
25 Robertson v. Exxon Mobil Corp., 814 F.3d 236, 240 (5th Cir. 2015) (“A removing defendant can meet its

burden of demonstrating the amount in controversy by showing that the amount is ‘facially apparent’ from
the plaintiffs' pleadings alone, or by submitting summary-judgment-type evidence.”) (citing Manguno v.
Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)).
26 Id.



                                                     4
       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 5 of 12



met. 27 The state court petition alleges the odors from the Landfill have been emitted into

areas “including, but not limited to, the neighborhoods in and around Waggaman,

Louisiana[;] River Ridge, Louisiana[;] and Harahan, Louisiana.” 28 Waste Connections

Defendants attach the declaration of Brett O’Connor, an engineer employed by a Waste

Connections affiliate, testifying the Louisiana Regional Landfill Company has received

odor complaints from a broader geographic area, including eight cities: Gretna, Harvey,

Harahan, Kenner, Marrero, Metairie, River Ridge, and Waggaman. 29 Waste Connections

Defendants also attach the declaration of counsel for Waste Connections Defendants

David Taggart, testifying the total population of the three cities named in the petition is

32,786, and the total population of the eight cities in the O’Connor declaration is

309,194. 30 Even if only the residents of Waggaman, River Ridge, and Harahan receive

damages awards, an award of $153 to each resident would satisfy the $5 million amount-

in-controversy requirement.

        The O’Connor declaration also states that enjoining the Landfill to stop operations

would cost the Waste Connections Defendants $23,000 in revenues per day. 31 The

legislative history of CAFA makes clear that the amount-controversy requirement is

satisfied “if the value of the matter in litigation exceeds $5,000,000 either from the

viewpoint of the plaintiff or the viewpoint of the defendant, and regardless of the type of

relief sought (e.g., damages, injunctive relief, or declaratory relief).” 32 Looking from the

defendant’s viewpoint, assuming an injunction lasted 218 days, which is not an



27 R. Doc. 15 at 10–17.
28 R. Doc. 1-4 at 7, ¶ VIII.
29 R. Doc. 15-2 at 2, ¶ 4.
30 R. Doc. 15-1 at 2.
31 R. Doc. 15-2 at 2, ¶ 5.
32 S. REP. No. 109-14 at 42 (2005).



                                             5
         Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 6 of 12



unreasonable assumption, the Waste Connections Defendants’ loss would exceed $5

million in revenues. This amount also would satisfy CAFA’s amount-in-controversy

requirement.

          Plaintiff has not met her burden of showing the $5 million amount-in-controversy

requirement is not satisfied in this case. In light of the allegations of the petition and the

evidence presented by Waste Connections Defendants, the Court finds the amount in

controversy in this case exceeds $5 million. This case meets the jurisdictional

requirements of § 1332(d)(2).

II.       The “local controversy exception” does not apply because Ictech-
          Bendeck was an earlier class action filed asserting similar allegations
          against almost all of the same defendants on behalf of a nearly-
          identical class.
          Under the “local controversy exception,” a district must decline jurisdiction if the

following conditions are met:

          (i)   [the] class action [is one] in which--
              (I)     greater than two-thirds of the members of all proposed plaintiff
                      classes in the aggregate are citizens of the State in which the
                      action was originally filed;
              (II) at least 1 defendant is a defendant--
                    (aa) from whom significant relief is sought by members of the
                            plaintiff class;
                    (bb) whose alleged conduct forms a significant basis for the
                            claims asserted by the proposed plaintiff class; and
                    (cc) who is a citizen of the State in which the action was originally
                            filed; and
              (III) principal injuries resulting from the alleged conduct or any
                      related conduct of each defendant were incurred in the State in
                      which the action was originally filed; and
          (ii) during the 3-year period preceding the filing of that class action, no
                other class action has been filed asserting the same or similar factual
                allegations against any of the defendants on behalf of the same or other
                persons. 33




33   28 U.S.C. § 1332(d)(4)(A).

                                                6
      Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 7 of 12



“[T]he exception is intended to be narrow, ‘with all doubts resolved in favor of exercising

jurisdiction over the case.’” 34

        The Court considers the final prong of the local controversy exception under which

a court must exercise jurisdiction if, during the three-year period preceding the filing of

suit, another class action has been filed “asserting the same or similar factual allegations

against any of the defendants on behalf of the same or other persons.” 35 The Senate

Report accompanying CAFA explains this exception as follows:

        The fourth and final criterion is that no other class action involving similar
        allegations has been filed against any of the defendants over the last three
        years on behalf of the same or other persons. In other words, if a controversy
        results in the filing of multiple class actions, it is a strong signal that those
        cases may not be of the variety that this exception is intended to address. As
        such, it is a test for assessing whether a controversy is localized. The
        Committee wishes to stress that another purpose of this criterion is to
        ensure that overlapping or competing class actions or class actions making
        similar factual allegations against the same defendant that would benefit
        from coordination are not excluded from federal court by the Local
        Controversy Exception and thus placed beyond the coordinating authority
        of the Judicial Panel on Multidistrict Litigation. The Committee also wishes
        to stress that the inquiry under this criterion should not be whether
        identical (or nearly identical) class actions have been filed. The inquiry is
        whether similar factual allegations have been made against the defendant
        in multiple class actions, regardless of whether the same causes of actions
        were asserted or whether the purported plaintiff classes were the same (or
        even overlapped in significant respects). 36

        The Ictech-Bendeck action was filed on July 25, 2018, five days before Plaintiff filed

this case on July 30, 2018. 37 Like the instant case, Ictech-Bendeck is a class action alleging

damages from noxious odors and gases emanating from the Landfill. Jefferson Parish,

Aptim Corp., and two of the three Waste Connections Defendants named in the instant


34 Opelousas Gen. Hosp. Auth. v. FairPay Sols., Inc., 655 F.3d 358, 360 (5th Cir. 2011) (citing Westerfeld
v. Independent Processing, LLC, 621 F.3d 819, 822 (8th Cir.2010); Evans v. Walter Indus. Inc., 449 F.3d
1159, 1163 (11th Cir.2006)).
35 28 U.S.C. § 1332(d)(4)(A)(ii).
36 S. REP. No. 109-14 at 40–41 (2005).
37 No. 785-955 (La. Dist. Ct. filed Jul. 25, 2018).



                                                    7
      Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 8 of 12



case also are defendants in Ictech-Bendeck. The proposed plaintiff class in Ictech-

Bendeck is nearly identical, including all Jefferson Parish domiciliaries “who sustained

legally cognizable damages in the form of nuisance, interference with the enjoyment of

their properties and/or diminution in value of their properties” because of the

emissions. 38 The defendants, the proposed classes, and the allegations in the cases are

nearly identical in the two cases. The local controversy exception does not apply to the

instant case because another class action asserting similar allegations was filed against

the same defendants on behalf of a largely identical class. Furthermore, the fact that this

Court has not remanded Ictech-Bendeck to state court has no bearing on whether the final

prong of the local controversy exception applies to the instant case. The statute does not

require that the earlier action be heard in federal or state court. CAFA’s policy

considerations, including the instruction that exceptions to CAFA jurisdiction are to be

narrowly construed, also weigh in favor of exercising jurisdiction.

        Plaintiff argues that, for purposes of the local controversy exception, this case and

Ictech-Bendeck are “the same lawsuit” because, while the instant case was pending in

state court, she “began to take steps toward consolidating” it with Ictech-Bendeck and

that, had this case not been removed to this Court, “the two proposed class actions would

be one.” 39 First, consolidation did not occur. Second, “[u]nder Louisiana law,

‘[c]onsolidation of actions is a procedural convenience designed to avoid multiplicity of

actions and does not cause a case to lose its status as a procedural entity.’” 40 Even had this

case been consolidated with Ictech-Bendeck, it would still be another class action


38 R. Doc. 1-4 at 5, ¶ VII(a), Ictech-Bendeck, 18-cv-7889.
39 R. Doc. 6-1 at 8.
40 Lerille v. Monsanto Corp., No. 07-cv-3621, 2007 WL 2284570, at *2 (E.D. La. Aug. 6, 2007) (Africk, J.)

(internal ellipsis omitted) (quoting Howard v. Hercules-Gallion Co., 417 So.2d 508, 511 (La. Ct. App.
1982)).

                                                   8
       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 9 of 12



asserting similar allegations against common defendants, for purposes of the local

controversy exception.

        In further support of her argument that the Court should consider the instant case

as part of the same case as Ictech-Bendeck, Plaintiff cites Vodenichar v. Halcon Energy

Properties, Inc., a Third Circuit decision interpreting the final prong of the local

controversy exception. 41 Vodenichar is inapposite. In that case, the plaintiffs first filed an

action invoking the court’s diversity jurisdiction under § 1332(a). 42 The plaintiffs

dismissed the first action voluntarily and refiled the action in federal court, joining two

local defendants that would destroy complete diversity, but invoking the court’s

jurisdiction under CAFA. 43 The Third Circuit held the second action was part of the same

case as the first action because it was a “continuation of the first filed action” and “[t]he

same representative plaintiffs filed two complaints on behalf of an identically-defined

putative class arising from the same factual allegations.” 44 The instant case and Ictech-

Bendeck involve different representative plaintiffs, and the classes and named defendants

are not identical. The instant case is not a continuation of Ictech-Bendeck.

        The Court’s ruling is consistent with the legislative history of CAFA. Congress

stated that one purpose of the requirement that no similar class action have been filed in

the three years preceding an action “is to ensure that overlapping or competing class

actions or class actions making similar factual allegations against the same defendant that

would benefit from coordination are not excluded from federal court by the Local




41 733 F.3d 497 (3d Cir. 2013).
42 Id. at 501.
43 Id. at 502.
44 Id. at 509.



                                              9
       Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 10 of 12



Controversy Exception.” 45 The Court has jurisdiction over Ictech-Bendeck, 46 and

exercising jurisdiction over the instant case will permit both actions to benefit from

coordination. 47 Because Ictech-Bendeck was filed before the instant case, the local

controversy exception does not apply. The Court need not analyze the other prongs of the

exception. 48

III.    The “home-state exception” does not apply because Plaintiff has not
        shown Defendant Jefferson Parish is the only primary defendant.
        Under the home state exception, a district court must decline jurisdiction if “two-

thirds or more of the members of all proposed plaintiff classes in the aggregate, and the

primary defendants, are citizens of the State in which the action was originally filed.” 49

“[T]he home state exception applies if all of the primary defendants are citizens” of the

state where the action was filed. 50

        In this case, Jefferson Parish is the only defendant that is a Louisiana citizen. 51

Waste Connections Defendants and Aptim Corp. are not Louisiana citizens. 52 The state

court petition brings claims against all Defendants and makes specific factual allegations



45 S. REP. No. 109-14 at 40–41 (2005).
46 No. 18-cv-7889 (E.D. La. Mar. 14, 2019) (order denying remand).
47 Even if the Court had remanded Ictech-Bendeck, it would still have jurisdiction over this case. In Sherman

v. Mantle Oil & Gas, LLC, two class actions “ar[o]se out of exactly the same factual predicate, share[d] a
common defendant, and evidently possess[ed] overlapping proposed class definitions.” No. CIV.A. 10-2774,
2011 WL 130240, at *4 (E.D. La. Jan. 14, 2011). The Court found the local controversy exception did not
apply to the later-filed action because the first action asserted factual allegations against a common
defendant. Id. at *3. The court remanded the earlier-filed action to state court, but exercised jurisdiction
over the later-filed action. Id. at *4. The court noted it was “striking” that the court was required to exercise
jurisdiction over one case but not another “solely because one group of attorneys beat another to the
courthouse by five days” but found the plain language of the statute required the Court to do so. Id.
Similarly, whether this Court has remanded Ictech-Bendeck has no bearing on whether it is required to
remand this case under the final prong of the local controversy exception.
48 In Ictech-Bendeck, this Court issued an order finding that, although the proposed plaintiff class sought

significant relief from local defendant Jefferson Parish, Jefferson Parish’s conduct did not form a significant
basis for the claims asserted. Id.
49 28 U.S.C. § 1332(d)(4)(B).
50 Watson v. City of Allen, Tx., 821 F.3d 634, 641 (5th Cir. 2016).
51 R. Doc. 1-4 at 1, ¶ I.
52 Id.



                                                       10
      Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 11 of 12



relating to each one. 53 Plaintiff does not argue Waste Connections Defendants and Aptim

Corp. are not primary Defendants. 54 Plaintiff has failed to meet her burden of proof of

showing the home-state exception applies.

IV.     CAFA’s “discretionary jurisdiction provision” does not apply because
        more than two-thirds of the members of the proposed class are citizens
        of Louisiana.

        Plaintiff urges the Court to decline to exercise jurisdiction over the instant case

under CAFA’s discretionary jurisdiction provision. 55 § 1332(d)(3) provides:

        A district court may, in the interests of justice and looking at the totality of
        the circumstances, decline to exercise jurisdiction under paragraph (2) over
        a class action in which greater than one-third but less than two-thirds of the
        members of all proposed plaintiff classes in the aggregate and the primary
        defendants are citizens of the State in which the action was originally filed
        based on consideration of [six enumerated factors].56

A movant “must satisfy the citizenship requirement as a prerequisite to the district court

weighing the additional statutory factors enumerated to guide the court’s remand

determination.” 57

        In this case, the definition of the proposed plaintiff class is limited to Jefferson

Parish domiciliaries. 58 All of the members of the proposed class are citizens of Louisiana.

As a result, Plaintiff cannot show that less than two-thirds of the members of the proposed

class are citizens of Louisiana. CAFA’s discretionary jurisdiction provision is not

applicable.




53 Id. at 6, ¶ V; 9–10, ¶ XIX.
54 Plaintiff attaches a news article quoting the president of the Louisiana Regional Landfill Company stating
that the gas collection and control system at the Landfill is to blame for the odors and that Waste
Connections Defendants are not responsible. R. Doc. 6-2 at 11–12. An unsworn public statement from a
corporation denying fault is insufficient to show it is not a primary defendant in a case.
55 R. Doc. 6-1 at 9.
56 28 U.S.C. § 1332(d)(3) (emphasis added).
57 Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 804, 812 (5th Cir. 2007).
58 R. Doc. 1-4 at 3, ¶ II.



                                                     11
         Case 2:18-cv-08071-SM-KWR Document 23 Filed 03/14/19 Page 12 of 12



                                      CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the motion to remand, filed by

Plaintiff Savannah Thompson be and hereby is DENIED. 59

           New Orleans, Louisiana, this 14th day of March, 2019.


                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




59   R. Doc. 6.

                                            12
